DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 7, 2020.  These drawings are accepted.

Claim Objections
Claims 1, 3-6, 9, and 17 are objected to because of the following informalities:  
the period at the end of line 9 should be changed to a comma,  
“toolstring” in claims 1, 3-6, 9, and 17 should be changed to --tool string--.
“A method comprising;” should be changed to --A method comprising:--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “conveyance means” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Line 11 of claim 1 recites “upper interface of the caliper and lower interface of the P/C modules” however line 8 previously required that the caliper and P/C modules have upper and lower interfaces.  As such, it is unclear if the interfaces in line 11 are the same as those in line 8.  For the purposes of examination they are being treated as the same features.

Regarding claim 2:  Claim 2 is considered indefinite for the following reasons:
Line 6 of claim 2 requires “the caliper, P/C and centralizer modules each have lower and upper interfaces” however claim 1 previously required that the caliper and P/C modules have lower and upper interfaces.  It is unclear if claim 1 and claim 2 are referring to the same interfaces of the caliper and P/C modules.  For the purposes of examination they are being treated as the same features.
Line 8 of claim 2 requires that the “lower interfaces of the caliper, P/C and centralizer modules [be] identical” however claim 1 previously required that the lower interfaces of the caliper and P/C modules be identical.  It is unclear if the “identical” nature of the lower interfaces of the caliper and P/C modules is the same in claim 1 as it is in claim 2.  For the purposes of examination, line 8 of claim 2 is being treated as requiring that the lower interface of the centralizer module be identical to the lower interfaces of the caliper and P/C modules.
Lines 9-11 require that “the caliper, centralizer and P/C modules [be] mechanically and electrically interconnectable via interconnection of the upper interface of a first module and the lower interface of a second module” and lines 12 and 13 require that the first module include “at least one of the caliper and centralizer module” and the second module include “at least one of the caliper, P/C and centralizer modules”.  However, claim 1 already requires “the caliper and P/C modules be mechanically and electrically interconnectable via interconnection of [the] upper interface of the caliper and [the] lower interface of the P/C modules.  The upper interface of the caliper module and the lower interface of the P/C module cannot be connected twice.

Regarding claim 4:  There insufficient antecedent basis for the following limitations:
“the one type of conveyance means”
“the other types of conveyance means”.

Regarding claim 5:  There is insufficient antecedent basis for “the other types of conveyance means”.

Regarding claim 6:  Claim 1 requires “a plurality of caliper modules”.  As such the recitation of “a first and second caliper module” with no correlation to previously recited plurality is confusing.  Are the first and second caliper modules part of the plurality?

Regarding claims 3 and 7-10:  These claims are considered indefinite due to their dependence on claim 1. 

Regarding claim 18: There is insufficient antecedent basis for “the lower tool”.  This is being assumed to be the “second tool” of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angle (US 6,112,809).

Regarding claim 1:  Angle discloses an apparatus 10 – Fig 1 comprising: 
a tool string fig 1 for use in a tubular 16 extending into a subterranean formation Fig 1, wherein the tool string comprises a plurality of modular components that includes: 
one or more caliper modules 24/32/48 each comprising a plurality of radially rotatable fingers 34a, b for sensing an internal diameter of the tubular 7:63-8:2; and 
a power and control (P/C) module 20, 21 – Fig 2A operable for distributing power 20 and control signals 21 to the one or more caliper modules 6:23-7:24; 
wherein the caliper and P/C modules each have an upper and a lower interface Fig 1 shows that they are all connected, 
wherein the lower interfaces of the caliper and P/C modules are identical there is no disclosure of the any of the connections between the modules being unique, 
wherein the caliper and P/C modules are mechanically Fig 1 and electrically 6:23-7:24 interconnectable via interconnection of upper interface of the caliper and lower interface of the P/C modules.

Regarding claim 2:  Wherein: 
the plurality of modular components further includes one or more centralizer modules 23/42a-n – Fig 1 operable for centralizing the one or more caliper modules within the tubular; 
the P/C module is operable for distributing power and control signals to the one or more centralizer modules 6:48-62; and 
wherein the caliper, P/C and centralizer modules each have lower and upper interfaces Fig 1 shows that they are all connected, 
wherein the upper interfaces of at least the caliper and centralizer modules are identical there is no disclosure of the any of the connections between the modules being unique, 
wherein the lower interfaces of the caliper, P/C and centralizer modules are identical there is no disclosure of the any of the connections between the modules being unique, 
wherein the caliper, centralizer, and P/C modules are mechanically Fig 1 and electrically 6:23-7:24 interconnectable via interconnection of the upper interface of a first module with the lower interface of a second module, wherein the first and second modules are distinct modules Fig 1 and wherein the first module includes at least one of the caliper and centralizer module Fig 1, and with the second module includes at least one of the caliper, P/C and centralizer modules Fig 1.

Regarding claim 3:  Wherein the tool string is configured for conveyance within the tubular via one 19 - wireline of a plurality of different types of conveyance means, and wherein the  modular components are operable for use with each of the different types of conveyance means coiled tubing – 5:8-9.

Regarding claim 9:  Wherein the tool string further comprises an additional tool 30 – 6:40-48, 8:35-46, 15:32-62 for performing an additional measurement, and wherein the P/C module is configured to command operation of the additional tool based on data obtained by the one or more caliper modules 13:52-56.

Regarding claim 11:  Wherein the P/C module is configured to command a change in an operating parameter of the apparatus based on data obtained by the one or more caliper modules 6:40-48, 7:10-24, 8:20-34, 10:30-11:34, Fig 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of DiFoggio et al. (US 2008/0149348, DiFoggio).

Regarding claim 4:  Angle discloses that the tool string further comprises a telemetry module 52 connected between the conveyance means and the P/C module Fig 2.
Angle fails to disclose that the tool string specifically includes a logging head for connecting with the one type of conveyance means but not with at least one of the other types of conveyance means, and the telemetry module is operable with the one type of conveyance means but not with at least one of the other types of conveyance means.
DiFoggio discloses a downhole tool that can be run into the well one a wireline, coiled tubing, or jointed tubing [0005].  DiFoggio further discloses that it is well known that a cable head, or logging head, is used to connect logging tools to wireline [0007].
As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the apparatus of Angle would have been connected to the wireline using a cable or logging head as taught by DiFoggio.  This would have achieved the predictable result of allowing the tool to be disconnected from the wireline [0007].

Cable or logging heads are, by definition, specific to the use of a wireline as the conveyance means for a downhole tool.  As such, the logging head of Angle, as modified, would not be used to connect any other types of conveyance means to the apparatus.

Angle, as modified, discloses all of the limitations of the above claim(s) except for the telemetry module being operable with the one type of conveyance means but not with at least one of the other types of conveyance means.
	However, as the telemetry module of Angle is intended to be used with a logging head, as modified and implied by Figure 1 of Angle, and a logging head is only used with a cable or wireline type conveyance, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that, when used with different conveyance means, such as coiled tubing, the telemetry module would need to be changed out or modified as at the very least the connections between the telemetry module and the logging head are likely to not be compatible with both a logging head and the end of a coiled tubing string.  The use of different telemetry modules with different conveyance would have achieved the predictable result of ensuring a secure connection and thus reducing the likelihood of failure downhole.

Regarding claim 5:  Angle, as modified, discloses that the tool string further comprises one 50 – Fig 1 of Angle of a plurality of different adapters, wherein the one adapter is connected between the telemetry module and the P/C module Fig 1 of Angle.
Angle, as modified, fails to disclose the use of different adapters are each for use with one of the different types of conveyance means but not with at least one of the other types of conveyance means.  Angle, as modified, does disclose that different telemetry modules would be used with different types of conveyance means.  
As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that, when used with different conveyance means, such as coiled tubing, the adaptors would need to be changed out or modified as at the very least the connections between the telemetry module used with a wireline and the associated adapted are likely to not be compatible with the telemetry module used with coiled tubing.  The use of different adapters with different conveyance would have achieved the predictable result of ensuring a secure connection and thus reducing the likelihood of failure downhole.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Brannigan et la. (US 2012/0055711, Bran).

Regarding claim 6:  Angle discloses all of the limitations of the above claim(s) except for the tool string comprising at least a first and a second caliper module, and wherein the fingers of the second caliper module are azimuthally offset relative to the fingers of the first caliper module.
Bran discloses a downhole logging tool that can include one Fig 2 or Fig 4 or two calipers Fig 6, 7 – [0023].  Bran further discloses that, when using two or more calipers, the calipers are arranged so that they are azimuthally offset relative to each other Fig 6, 7, [0034].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Angle to include at least two calipers, as taught by Bran, and that the fingers of these calipers be azimuthally offset relative to each other, as suggested by Bran, in order to have been able to measure a major and minor diameter of the wellbore wall when the wellbore is not circularly shaped [0034].

Regarding claim 7:  Wherein the lower interface of one of the first and second caliper modules is connected connected indirectly – [0023] of Bran discloses that the caliper modules are spaced along the tool string to an upper interface of the other of the first and second caliper modules.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Helmore (US 2015/0285607).

Angle discloses that the tool string includes a sensor module 48 that includes sensors for measuring such things as depth and azimuth of the string 7:50-58.
Angle fails to disclose that the sensors are located on the one or more caliper modules.
Helmore discloses a downhole caliper 5.  The caliper includes caliper fingers 10 and a position sensor 25 – [0079], [0115].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Angle to place the position sensors on the caliper modules as taught by Helmore in order to have been able to determine the depth and azimuth of each of the caliper fingers [0115].

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Lu et al. (US 2017/0321540, Lu).

Regarding claim 17:  Angle discloses a method comprising:
running a tool string Fig 1 to a target depth in a borehole Fig 1, wherein the tool string comprises a first 24/32/48 and second tool, and wherein a first tool is a multi-finger caliper (MFC) module Fig 1; 
extending sensing fingers 34a, b of the MFC module; and
detecting a defect via operation of the MFC module 15:46-62.

Angle discloses all of the limitations of the above claim(s) except for the method further including logging with standard parameters until the defect is detected via operation of the MFC module at a first resolution, and then logging a zone of interest containing the defect via operation of the second tool at a second resolution greater than the first resolution.
Lu discloses a downhole logging tool 700 and method.  The method comprises logging a well to determine a parameter of interest (fluid flow in this instance) using a fast logging speed (standard parameters at a first resolution) [0031].  Once the parameter of interest has been detected, the area or zone in which the parameter was found is logged again using a slower logging speed (a second resolution greater than the first) [0031].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Angle so that wellbore was initially logged with standard parameters at a first resolution until the defect was found and then relogging the zone at a second resolution greater than the first, as taught by Lu, in order to have been able to map the zone in a two-dimensional space of depth and radial distance [0031].

Regarding claim 19:  Wherein the second tool is an ultrasonic tool or an electromagnetic tool 15:36-63 of Angle.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Lu as applied to claim 17 above, and further in view of Bran.

Angle, as modified, discloses that  logging the zone of interest comprises logging with refined parameters lower speed – [0031] of Lu; and the refined parameters include a lower logging speed than of the standard parameters [0031] of Lu.
Angle, as modified, discloses all of the limitations of the above claim(s) except for both tools being an MFC module.
Bran discloses a downhole logging tool that can include one Fig 2 or Fig 4 or two calipers Fig 6, 7 – [0023].  Bran further discloses that, when using two or more calipers, the calipers are arranged so that they are azimuthally offset relative to each other Fig 6, 7, [0034].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Angle to include at least two calipers, as taught by Bran, and that the fingers of these calipers be azimuthally offset relative to each other, as suggested by Bran, in order to have been able to measure a major and minor diameter of the wellbore wall when the wellbore is not circularly shaped [0034].

Allowable Subject Matter
Claims 11-16 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 11:  The prior art of record discloses the process of generating a higher resolution image by combining two lower resolution images Venkataraman et al. (US 2014/0354855), Scherteler et al. (US 8,849,059) as well as real-time imaging while performing downhole operations Akimov et al. (US 7,272,504).  The prior art of record, as shown above, also discloses logging the internal dimensions of a wellbore while monitoring both depth and azimuth Angle and Helmore.  The prior art of record fails to disclose or suggest obtaining first and second borehole image logs that are each a two-dimensional matrix, wherein depths of measurements of a parameter in a borehole are depicted along a first dimension of the matrix, azimuths of the measurements of the parameter in the borehole are depicted along a second dimension of the matrix, and values of the measurements of the parameter are depicted by different colors at the corresponding measurement depths and azimuths as recited in the claimed method. 

Regarding claims 12-16:  These claims are considered allowable due to their dependence on claim 11.

Regarding claim 20:  The prior art of record, as shown above, discloses measuring an internal diameter of a tubular with a multi-finger caliper (MFC) module comprising a plurality of measuring fingers distributed azimuthally around the MFC module, wherein each finger contacts the tubular at a respective contacting point Angle and Brannigan.  The prior art of record also disclose determining the eccentricity of a caliper and wellbore at least at a particular depth based on internal diameter measurements and deriving the azimuth of the contacting points of caliper with the tubular Cooper et al. (US 2017/0322332), Ge et al. (US 10,954,780), Helmore.  
The prior art of record fails to disclose or suggest building a borehole image log that is a two-dimensional matrix, wherein depths of measurements of the internal diameter in a borehole are depicted along a first dimension of the matrix, azimuths of the measurements of the internal diameter in the borehole are depicted along a second dimension of the matrix, and values of the internal diameter measurements are depicted by different colors at the corresponding measurement depths and azimuths, and wherein building the borehole image log includes defining each measurement azimuth at the at least particular depth as the azimuth of the contacting point between the corresponding measuring finger and the tubular as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/11/2022